UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4239


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GIANNI ARMANI VINCENT,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-cr-00253-BO-1)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Stephen C. Gordon, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gianni Armani Vincent appeals the criminal judgment imposing a 51-month

sentence following his guilty plea to conspiracy to commit bank fraud, in violation of 18

U.S.C. § 1349 (2012), and aggravated identity theft, in violation of 18 U.S.C.

§ 1028A(a)(1) (2012). On appeal, Vincent’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious issues but questioning

whether the district court procedurally erred in commenting on Vincent coming from New

York City to prey on North Carolina citizens. Vincent was advised of his right to file a pro

se supplemental brief but did not file a pro se brief. The Government moves to dismiss the

appeal pursuant to the appeal waiver in Vincent’s plea agreement. We dismiss in part and

affirm in part.

       We review de novo the validity of an appeal waiver. United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013). A waiver will preclude appeal of a specific issue if the

waiver is valid and the issue falls within the waiver’s scope. United States v. Archie, 771
F.3d 217, 221 (4th Cir. 2014). We will uphold an appeal waiver as valid “so long as the

waiver is knowing and voluntary.” Copeland, 707 F.3d at 528 (internal quotation marks

omitted). In conducting this inquiry, “we examine the totality of the circumstances,

including the experience and conduct of the accused, as well as the accused’s educational

background and familiarity with the terms of the plea agreement.” United States v.

Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal quotation marks omitted).

“Generally though, if a district court questions a defendant regarding the waiver of

appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that the

                                             2
defendant understood the full significance of the waiver, the waiver is valid.” United

States v. McCoy, 895 F.3d 358, 362 (4th Cir.) (internal quotation marks omitted), cert.

denied, 139 S. Ct. 494 (2018).

       Our independent review of the record confirms that Vincent knowingly and

voluntarily waived his right to appeal his conviction and any sentence imposed within the

advisory Sentencing Guidelines range on any ground, with limited exceptions not

applicable here. Thus, we conclude the waiver is valid and enforceable. Further, the issue

counsel raises pursuant to Anders falls squarely within the broad compass of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no potentially meritorious issues for appeal that would fall outside the scope of

Vincent’s valid appeal waiver. See McCoy, 895 F.3d at 363-64 (discussing issues that

cannot be waived); United States v. Cohen, 888 F.3d 667, 683 (4th Cir. 2018) (same). We

therefore grant the Government’s motion to dismiss in part and dismiss the appeal as to all

issues within the scope of the waiver. We otherwise affirm. This court requires that

counsel inform Vincent, in writing, of the right to petition the Supreme Court of the United

States for further review. If Vincent requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was served

on Vincent. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     DISMISSED IN PART,
                                                                     AFFIRMED IN PART
                                             3